NO. 12-13-00254-CV

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

ALLEN F. CALTON,                                            §   APPEAL FROM THE 349TH
APPELLANT

V.                                                          §   JUDICIAL DISTRICT COURT

GARY WRIGHT,
APPELLEE                                                    §   ANDERSON COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Appellant, who is appearing pro se, has filed a motion to dismiss this appeal and requests
that the appeal be dismissed immediately. Because Appellant has met the requirements of Texas
Rule of Appellate Procedure 42.1(a)(1), the motion is granted, and the appeal is dismissed.
Opinion delivered September 11, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                        SEPTEMBER 11, 2013


                                          NO. 12-13-00254-CV


                                         ALLEN F. CALTON,
                                             Appellant
                                                V.
                                          GARY WRIGHT,
                                             Appellee


                            Appeal from the 349th Judicial District Court
                         of Anderson County, Texas (Tr.Ct.No. 349-7147)


                    THIS CAUSE came on to be heard on the motion of the Appellant to dismiss
the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion to dismiss be granted and the appeal be dismissed, and
that the decision be certified to the court below for observance.

                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.